Citation Nr: 0900967	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-37 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
resulting in left hip replacement.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for a human 
immunodeficiency virus (HIV)  and related illnesses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from September 1982 to July 
1990, from September 1993 to March 1994, and again from March 
2003 to May 2003.  It also appears that the veteran served 
with the National Guard with numerous periods of active duty 
for training and inactive duty training.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
October 2008.  A transcript of this proceeding is of record.  
While at the October 2008 hearing the veteran submitted 
additional copies of service treatment records and an October 
2008 statement from his mother along with a waiver of RO 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2003 Report of Medical History, prior to the 
veteran's third period of service, the veteran complained of 
left hip pain and reported degenerative joint disease of the 
left hip.  However, physical examination of the lower 
extremities was normal.  A subsequent private magnetic 
resonance imaging (MRI) scan of the hips dated in March 2004 
shows advanced avascular necrosis involving the left femoral 
head.  Consequently, the veteran underwent total left hip 
replacement in October 2005.  During the veteran's January 
2006 VA examination of the spine the veteran complained of 
left knee and ankle pain.  In a March 2006 rating decision, 
the RO granted service connection for mechanical low back 
pain.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

As the medical evidence shows a left hip disorder, before, 
during, and after the veteran's third period of military 
service, but the examination report conducted in January 2003 
concluded there was no left hip disorder, the veteran should 
be afforded a VA examination to obtain a medical opinion.  
38 C.F.R. § 3.159(c)(4) (2008).  The veteran's left knee and 
leg should also be examined and an opinion given as to 
whether the veteran has current disabilities of the left knee 
and/or leg and, if so, whether these disorders are related to 
the veteran's military service , to include his service-
connected back disorder.  

Also, private treatment records show that the veteran was 
first diagnosed with the HIV virus in January 2004.  The 
veteran contends that he was tested for HIV in November 2003 
(approximately six months after his third period of service) 
but did not receive the results until January 2004.  A prior 
service treatment record shows negative results to HIV tests 
in July 1992 and September 1997 so it appears that the 
veteran was infected with HIV sometime between September 1997 
and November 2003. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed left hip, knee, and leg 
disorders.

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the veteran's January 2003 
enlistment examination and Report of 
Medical History showing complaints of 
left hip pain but normal lower 
extremities and post-service private 
medical records showing a diagnosis of 
advanced avascular necrosis involving the 
left femoral head in March 2004 and total 
left hip replacement in October 2005.  

The examiner should conduct a thorough 
examination and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

(a)  Does the veteran have a current left 
hip disorder, and, if so,

(i) does the evidence of record clearly 
and unmistakably show that the veteran 
had a left hip disorder that existed 
prior to his third period of active 
service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(iii) if the answer is no, is it at least 
as likely as not that the left hip 
disorder had its onset in service?  

(b)  Does the veteran have a current left 
knee disorder, and, if so, is it at least 
as likely as not that the left knee 
disorder is related to the veteran's 
military service or a service-connected 
disorder to include his service-connected 
back disorder.

(c)  Does the veteran have a current left 
leg disorder, and, if so, is it at least 
as likely as not that the left leg 
disorder is related to the veteran's 
military service or a service-connected 
disorder to include his service-connected 
back disorder.

A complete rationale should be provided 
for any opinion expressed.  

2.  Arrange for the claims file to be 
reviewed by a specialist in infectious 
disease or other appropriate medical 
specialist (if possible, but not 
required) for the purpose of determining 
the etiology of the veteran's HIV 
infection.  Based on a comprehensive 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran incurred his HIV infection during 
active service (i.e., from September 1982 
to July 1990, September 1993 to March 
1994, or March 2003 to May 2003).  In 
making this determination, the examiner 
should review the private treatment 
records showing a diagnosis of HIV in 
January 2004 and the veteran's service 
treatment records showing a negative HIV 
test in September 1997.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




